—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, effective October 3, 1988, which eliminated certain speed restrictions on a certain subway line, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Bernstein, J.), dated November 13, 1989, which granted the respondents’ motion to dismiss the petition, confirmed the determination, and dismissed the proceeding on the merits.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court correctly held that the action of the New York City Transit Authority in eliminating certain speed restrictions, which had been applicable to IRT "Number 1” trains operating between 122nd Street and 135th Street, was not one which required the preparation of an environmental impact statement (see, 6 NYCRR 617.13 [d] [15]; Presidents’ Council of Trade Waste Assns. v City of New York, 142 Misc 2d 135, affd 159 AD2d 428; Matter of McNerney v Bainbridge-Guilford Cent. School Bd. of Educ., 155 AD2d 842, 843).
We have examined the petitioner’s remaining contentions *674and find them to be without merit. Mangano, P. J., Bracken, Kunzeman and Miller, JJ., concur..